Citation Nr: 1740574	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to April 16, 2013 for the grant of special monthly compensation (SMC) based on aid and attendance.

(The issue of entitlement to SMC based on the loss of the use of the right arm will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Since the Veteran's attorney only represents him in matters involving benefits associated with his service-connected liver disability, the issue of entitlement to SMC based on the loss of the use of the right arm will be addressed in a separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim for SMC based on aid and attendance in September 2012, but an inferred claim associated with a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU) existed prior to this date.

2.  Beginning January 23, 2004, the Veteran was in receipt of a TDIU due to a service-connected liver disability and he had other service-connected disabilities independently ratable at 60 percent combined involving different anatomical locations or bodily systems.


CONCLUSION OF LAW

The criteria are met for an effective date of January 23, 2004 for SMC based on aid and attendance.  38 U.S.C.A. §§ 1114(s), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.350, 3.352 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A.  §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the Veteran's claim, neither he nor his attorney has asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  In light of the favorable decision below, no additional discussion is needed.

II. Legal Criteria and Analysis

The Veteran and his attorney assert that an effective date of January 23, 2004 is warranted for SMC based on aid and attendance.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

The Veteran's claim for SMC based on aid and attendance was received on September 4, 2012.  See VA 21-526b received September 2012.  A September 2014 rating decision granted SMC based on aid and attendance under 38 U.S.C.A. § 1114(s), effective April 16, 2012, which is the date the Veteran's hepatocellular cancer received a 100 percent rating.  See Rating Decision - Narrative received September 2014.
The Board notes that a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a Veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  A common scenario in which this arises is if the existing record or the Board's actions (e.g., granting an increased rating for a service-connected disability) result in the implication of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).

A review of the record indicates an inferred claim for SMC existed prior to receipt of the SMC claim in September 2012 due to an earlier TDIU claim.  A February 2012 Board decision granted a TDIU and established an effective date of September 14, 1990.  In this decision, the Board found that "the evidence of record supports a finding that the Veteran is unemployable as a result of his hepatitis C with cirrhosis of the liver".  See BVA Decision received February 2012.  The RO effectuated this decision in a May 2012 rating decision.  See Rating Decision - Narrative and Code sheet received May 2012.

In pertinent part, special monthly compensation is payable at a specified rate if a veteran under 38 U.S.C.A. § 1114(s) when (1) a veteran has a single service-connected disability rated as 100 percent and (2) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.

The TDIU based on the Veteran's liver disability satisfies the first requirement for SMC.  He also has multiple other service-connected disabilities of right ulnar neuropathy, residuals of right radius fracture, right shoulder arthropathy, and right elbow arthritis that have a combined rating of 60 percent as of January 23, 2004, which satisfies the second requirement for SMC under 38 U.S.C.A. § 1114(s).  See 38 C.F.R. § 4.25.  As the criteria are met beginning January 23, 2004, an earlier effective date is warranted.


ORDER

An effective date of January 23, 2004 for SMC based on aid and attendance is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


